FILED IN
                                     ----~-.-----------------------
                                                         th
                                                                            4 COURT OF APPEALS
                                                                              SAN ANTONIO, TX
                                                                                 October 26, 2015
                                                                              KEITH E. HOTTLE
                                                                            CLERK OF THE COURT
                                   NO. CR13-1227

STATE OF TEXAS                            §   IN THE COUNTY COURT
                                          §
vs.                                       §   ATLAWOF
                                          §
ALBERTO AGUIRRE RENDON                    §   KERR COUNTY, TEXAS

                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes Alberto Aguirre Rendon,        Defendant in the above styled and

numbered cause, and gives this written notice of appeal to the Court of Appeals of the

State of Texas from the judgment of conviction and sentence herein rendered against

Alberto Aguirre Rendon.

                                       Respectfully submitted,




                                     \\\ 

                            CERTIFICATE OF SERVICE

      This is to certify that on October 6, 2015. a true and correct copy of the above

and foregoing document was served on the County Attorney's Office. Kerr County. 700

Main Street, BA-103, Kerrville, Texas 78028, by ha~~



                                       ~k         Maguire   -   -=----+---\\----­